                  Case 19-12347-BLS        Doc 55    Filed 11/11/19   Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                        :
                              : Chapter 11
ARSENAL RESOURCES DEVELOPMENT :
LLC, et al.,                  : Case No. 19-12347-BLS
                              :
                           1
                   Debtors.   : (Joint Administration Requested)
                              :

                                  NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that DTE Pipeline Company 2 (“DTE”) hereby enters its
appearance in the above-captioned cases by and through its counsel, McCarter & English, LLP
and Sherman & Sterling LLP, and such counsel hereby requests, pursuant to Rules 2002, 3017
and 9007 of the Federal Rules of Bankruptcy Procedure and § 1109(b) of the Bankruptcy Code,
that copies of all notices and pleadings given or filed in these cases be given and served upon the
following persons at the addresses, telephone, facsimile numbers and e-mail addresses indicated
below:

William F. Taylor, Jr. Esq.         Ian E. Roberts, Esq.          Jordan A. Wishnew, Esq.
Kate Roggio Buck, Esq               Shearman & Sterling LLP       Shearman & Sterling LLP
Shannon D. Humiston, Esq            1100 Louisiana Street         599 Lexington Avenue
McCarter & English, LLP             Suite 3300                    New York, NY 10022-6069
405 N. King Street, 8th Floor       Houston, TX 77002             Phone: (212) 848-4000
Wilmington, DE 19801                Phone: (713) 354-4900         jordan.wishnew@shearman.com
Phone: (302) 984-6300               ian.roberts@shearman.com
Fax: (302) 984-6399
wtaylor@mccarter.com
kbuck@mccarter.com
shumiston@mccarter.com

1
  The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United
States federal tax identification number, are: Arsenal Resources Development LLC (4072);
Arsenal Energy Holdings LLC (6279); Arsenal Resources Intermediate Holdings LLC (5901);
Arsenal Resources Energy LLC (2820); Arsenal Resources Development Holdings 2 LLC
(3020); Arsenal Resources Development Holdings 1 LLC (9647); Arsenal Gas Marketing LLC
(1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses Gathering LLC
(6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River
Ridge Operating, LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing
address is 6031 Wallace Road Ext., Suite 300, Wexford, PA 15090.
2
  DTE appears on behalf of its subsidiaries, DTE Appalachia Gathering, LLC and Stonewall Gas
Gathering, LLC.

ME1 31927483v.1
                  Case 19-12347-BLS      Doc 55     Filed 11/11/19     Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that, pursuant to § 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above but also includes, without limitation, any notice, application, complaint, demand,

motion, petition, pleading or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, electronic mail or

otherwise filed or made with regard to the above-captioned cases and proceedings therein.

         This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of the rights (1) to have final orders in non-core matters entered only

after de novo review by a District Court Judge, (2) to trial by jury in any proceeding so triable in

these cases or any cases, controversy, or proceeding related to these cases, (3) to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (4) to any other rights, claims, actions, setoffs, or recoupments to which DTE is

or may be entitled.

Date: November 11, 2019                       McCARTER & ENGLISH LLP
      Wilmington, DE
                                              /s/ William F. Taylor, Jr.
                                              William F. Taylor, Jr. (DE #2936)
                                              Kate R. Buck (DE #5140)
                                              Shannon D. Humiston (DE #5740)
                                              405 North King Street, 8th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 984-6300
                                              Facsimile: (302) 984-6399
                                              Email: wtaylor@mccarter.com
                                                       kbuck@mccarter.com
                                                       shumiston@mccarter.com

                                              Counsel for DTE Pipeline Company




ME1 31927483v.1
